Citation Nr: 0924306	
Decision Date: 06/29/09    Archive Date: 07/07/09	

DOCKET NO.  07-12 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus. 

4.  Entitlement to service connection for headaches, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the VARO 
in Houston, Texas, that, in pertinent part, denied 
entitlement to the benefits sought.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
Veteran should further action be required.  


REMAND

The Veteran is seeking entitlement to service connection for 
diabetes mellitus as a result of alleged exposure to 
herbicides, specifically Agent Orange, and for hypertension, 
coronary artery disease, and headaches as secondary to the 
diabetes mellitus.  He claims that while stationed in Korea 
from June 1963 to June 1964, he spent several days helping 
transport a number of vehicles from Korea to Vietnam.  

The Veteran's service personnel records disclose that from 
July 1963 to June 1964 his principal duty assignment was as a 
truck driver with the Headquarters Company, 2nd Battalion, 
17th Infantry, APO 7.  

At the hearing before the undersigned in March 2009, the 
Veteran stated that he was only in Vietnam for about "5, 6 
days."  (Transcript, page 7).  He submitted copies of 
pictures that he claims show he was in Vietnam, but the 
pictures are undated and do not contains photographs of 
anything that would specifically place the Veteran in Vietnam 
at any time.  The record shows that in a statement received 
in December 2006, the Veteran listed the name of the 
commanding officer of the 2nd Battalion of the 17th Infantry 
and commanding officer of his company.  

A review of the record reveals that no attempt has been made 
to obtain records pertaining to the activities of the 2nd 
Battalion of the 17th Infantry in 1964.  Accordingly, the 
case is REMANDED for the following:  

1.  The Veteran should be contacted and 
advised to submit corroborating evidence 
of his presence in Vietnam between 
January and June of 1964.  He should be 
asked to provide any information that he 
might have in his possession, including 
statements from other individuals having 
put some knowledge of his duties that 
required his presence in Vietnam.  

2.  The RO should contact the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) to determine if the 2nd 
Battalion, 17th Infantry, routinely 
transported supplies to Vietnam from 
Korea at any time between January and 
June 1964.  If a negative response is 
received from the JSRRC, the claims file 
must be properly documented in this 
regard.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded an 
opportunity for response before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran unless otherwise notified 
by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



